Exhibit 10.2
 
INTEGRATION BONUS AND ENHANCED SEVERANCE AGREEMENT
 
THIS INTEGRATION BONUS AND ENHANCED SEVERANCE AGREEMENT (the “Agreement”) is
entered into by and among AmCOMP Incorporated, a Delaware corporation (the
“Company”), Employers Holdings, Inc., a Nevada corporation (“Parent”) and Kumar
Gursahaney (the “Executive”), effective as of the date of execution of the
Merger Agreement (as defined below) (the “Effective Date”).  Terms capitalized
but not defined herein shall have the meanings given them in the Employment
Agreement (as defined below).
 
WHEREAS, the Executive is employed by the Company in the position of Senior Vice
President and Chief Financial Officer;
 
WHEREAS, the Company and the Executive entered into that certain Amended and
Restated Employment Agreement, dated as of August 22, 2005 (the “Employment
Agreement”);
 
WHEREAS, the Company and Parent have entered into that certain agreement and
plan of merger (the “Merger Agreement”) pursuant to which a wholly owned
subsidiary of Parent will merge with and into the Company (the “Merger”) upon
the closing of the Merger;
 
WHEREAS, the Company and. Parent recognize the importance of the Executive’s
contribution and assistance in ensuring a smooth transition and integration and
of the Executive’s continuation of employment through the closing of the Merger,
and for a period thereafter; and
 
WHEREAS, the Executive desires to continue in employment and assist and
cooperate in facilitating the closing of the Merger and to perform such
transition and integration planning functions and duties as may be requested by
the Company and Parent, on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the Company, Parent and the Executive hereby agree as
follows:
 
1.            Term.  The Agreement shall commence on the Effective Date and
shall terminate when all payments to the Executive pursuant to Sections 3 and 4
have been made (the “Term”).  The Executive’s employment with the Company shall
terminate upon the date that is 60 calendar days following the closing of the
Merger (the “Separation Date”).
 
2.            Duties.  During the Term, the Executive will be required to
cooperate and otherwise use his best efforts to ensure a smooth transition and
integration for a successful Merger between the Company and Parent and to
perform such other transition, integration and planning functions and duties as
may be assigned by the Board of Directors of the Company prior to the close of
the Merger (the “Company Board”), and by the Chief Executive Officer or the
Chief Financial Officer of Parent from and following the close of the Merger.
 
 

 
 1
 [employerslogo.jpg]

--------------------------------------------------------------------------------


 
 
3.            Integration Bonus.  Subject to the consummation of the Merger, and
provided that the Executive satisfactorily performs his duties, as described in
Section 2 above, as determined in good faith by the Company Board prior to the
close of the Merger, and by the Chief Executive Officer or the Chief Financial
Officer of Parent from and following the close of the Merger, and either the
Executive remains employed by the Company through the Separation Date or the
Executive’s employment is terminated by Parent or the Company other than for
Cause on or prior to the Separation Date, the Executive will be entitled to
receive a bonus (the “Integration Bonus”) in an amount equal to $110,000,
payable as soon as practicable, but in no event later than, 15 calendar days
following the Separation Date.
 
4.            Separation and Severance Payment.  The parties acknowledge and
agree that the Executive’s employment with the Company shall terminate as of the
Separation Date, and the Executive shall continue to be eligible to receive the
severance payments and benefits subject and pursuant to the terms and conditions
set forth in Section 7 of the Employment Agreement, except as modified below:
 
 
(a)
Provided that either the Executive remains employed by the Company through the
Separation Date, or the Executive’s employment is terminated by the Company or
Parent pursuant to clause (iv) of Section 7(a) of the Employment Agreement at
any time following the closing of the Merger, then, in lieu of (and not in
addition to) the payments set forth in Section 7(c) of the Employment Agreement,
Parent will pay, or will cause the Company to pay to the Executive 18 months of
severance pay commencing on the Separation Date; each monthly payment shall be
an amount equal to the sum of (x) one-eighth the Executive’s annual Salary in
effect immediately prior to such termination (i.e., an amount representing
l½ months’ Salary) and (y) one-twelfth of the amount of incentive compensation
and bonuses approved and accrued for the Executive in respect of the most recent
fiscal year preceding such termination (the “Enhanced Merger Severance”) and
Parent will provide, or will cause the Company to provide the Executive with the
benefits referenced in Section 5(b) of the Employment Agreement for 18 months
following the Separation Date.

 
 
(b)
In consideration for the Enhanced Merger Severance, the Executive acknowledges
and agrees that he is subject to, and will continue to be subject to, the terms
and conditions of the restrictive covenants set forth in Section 9 of the
Employment Agreement for the 18-month period set forth therein (the “Restricted
Period”).  The Executive further agrees to make himself available to the Company
and Parent and to assist the Company and Parent during the Restricted Period in
performing such duties as the Company or Parent may request from time to time.

 
 
(c)
Notwithstanding anything to the contrary contained in the Agreement, (i) if the
Executive is determined to be a “specified employee” (within the meaning of
Section 409(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”)), then any portion of the Enhanced Merger Severance that is otherwise
due to be paid or provided to the Executive during the first six months after
the Separation Date shall, to the extent required to avoid negative tax
consequences under Section 409A of the Code, be suspended and instead paid on
the date that is six months and one day following the Separation Date; and (ii)
the Executive shall not be considered to have terminated employment with the
Company for purposes of this Agreement or the Employment Agreement unless the
Executive would be considered to have incurred a “separation from service” from
the Company within the meaning of Section 409A of the Code.

 
 

 
 2
 [employerslogo.jpg]

--------------------------------------------------------------------------------


 
5.            Survival of the Employment Agreement.  Notwithstanding anything to
the contrary contained in the Agreement, except as modified pursuant to Section
4 above, the Employment Agreement remains in effect and the Executive remains
subject to the terms and conditions set forth therein.
 
6.            Entire Agreement.  The Agreement, together with the Employment
Agreement, as hereby modified, sets forth the entire agreement of the parties
hereto in respect of the subject matter contained herein and, as of the
Effective Date, supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereto and, as
of the Effective Date, any prior agreements of the parties hereto in respect of
the subject matter contained herein are hereby terminated and cancelled.
 
7.            Withholding.  All amounts payable to the Executive under the
Agreement shall be subject to applicable withholding of income, wage and any
other applicable taxes.
 
8.            Amendment or Modification; Waiver.  No provisions of the Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing signed by the Executive and such officer of
the Company, prior to the close of the Merger, and Parent from and following the
close of the Merger, as may be specifically designated by the Company Board or
the Board of Directors of Parent, respectively.  No waiver by any party hereto
at any time of any breach by another party hereto of, or compliance with, any
condition or provision of the Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.
 
9.            Law Governing.  The Agreement shall be governed by and construed
in accordance with the laws of the State of Florida, except that body of law
relating to choice of laws.
 
10.            No Right To Continued Employment.  Nothing in the Agreement shall
confer upon the Executive any right to continue in the employ of the Company or
shall interfere with or restrict in any way the rights of the Company or Parent,
which are hereby expressly reserved, to discharge the Executive at any time for
any reason whatsoever, with or without cause.
 
11.            Severability; Enforcement.  If any provision of the Agreement, or
the application thereof to any person, place, or circumstance, shall be held by
a court of competent jurisdiction to be invalid, unenforceable, or void, the
remainder of the Agreement and such provisions as applied to other persons,
places and circumstances shall remain in full force and effect.
 
 

 
 3
 [employerslogo.jpg]

--------------------------------------------------------------------------------


 
12.            Agreement Void if No Merger.  Notwithstanding anything to the
contrary contained in the Agreement, if the Merger is not consummated, then the
Agreement shall be of no further force or effect and the Executive shall have no
rights to receive any amounts hereunder, including, without limitation, the
benefits set forth in Sections 3 and 4.  Notwithstanding anything to the
contrary contained in the Agreement, neither the Company nor Parent shall be
under any obligation to consummate the Merger or any other transaction at any
time.
 
13.            Counterparts.  The Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, the parties have executed the Agreement as of the Effective
Date.
 

 
AmCOMP Incorporated
     
By:
/s/ Fred R. Lowe
   
Name:
Fred R. Lowe
   
Title:
Chief Executive Officer
         
Date:
January 31, 2008






 
Employers Holdings, Inc.
     
By:
/s/ William “Ric” Yocke
   
Name:
William “Ric” Yocke
   
Title:
Chief Financial Officer
         
Date:
January 30, 2008






 
Executive
     
/s/ Kumar Gursahaney
   
Kumar Gursahaney
         
Date:
January 31, 2008

 
 

 
 4
 [employerslogo.jpg]

--------------------------------------------------------------------------------

 

